Ingraham:, First Judge. —
The defendant moves for an order ■ of the general term of this court, allowing an appeal to the Court of Appeals in this case. The action was originally in the Marine Court, and judgment was first given for the plaintiff, which judgment was affirmed by the general term, and has been again affirmed in this court. The defendant has had three hearings; *358and although, by tbe late amendment of tbe Code, power is given to tbis court to allow another appeal, yet it does not follow that sueb power should be exercised in all cases, even though questions of law should be involved. An examination of ordinary questions of law, where the decisions throughout of three tribunals are uniform, ought to be sufficient, except in a case involving great interests, or settling a principle of law on which numerous other actions are to be decided. No such exception exists in this case, and we see no reason for granting this motion. We are the more strengthened in these views because we entertain no doubt of the propriety of the judgment in the court below, or its affirmance by this court.
^The motion must be denied, but, as the question is new, without costs.
Ordered accordingly.